(ss)

Case 1:19-cr-O0009-CKK Document 46 Filed 09/10/19 Page 1 of 7

FILED

UNITED STATES DISTRICT COURT

DISTRICT OF COLUMBIA SEP 10 2019
UNITED STATES OF AMERICA : Clerk, U.S. District and
. Bankruptcy Courts
v. : CRIMINAL NO. 1:19-cr-00009 (CKK)
GLEN OMER VIAU,
Defendant.
STATEMENT OF OFFENSE

 

Pursuant to Federal Rule of Criminal Procedure 11, the United States and Defendant GLEN
OMER VIAU (Defendant) stipulate and agree that the following facts are true and accurate. These
facts do not constitute all facts known to the parties concerning the charged offense and covered
conduct. This statement is being submitted by the parties to demonstrate that sufficient facts exist
to establish that Defendant committed the offense to which he is pleading guilty.

l. OCEANWORKS INTERNATIONAL was a _ privately-held U.S. Company
headquartered in Houston, Texas. with a wholly owned Canadian subsidiary, OCEANWORKS
INTERNATIONAL CORPORATION (““OCEANWORKS CORPORATION”). The U.S. Navy,
headquartered in Washington, D.C., selected OCEANWORKS CORPORATION as the prime
contractor, through the Canadian Commercial Corporation (“CCC”), a Canadian government-
owned company, for the design, construction, and testing of numerous Submarine Rescue Diving
Recompression System (SRDRS) elements. The SRDRS was to be used to assist crewmembers in
distressed submarines. The contract scope of work included the Pressurized Rescue Module (PRM)
System (PRMS). The PRM was a tethered, remotely operated rescue vehicle (RORV). It contained

a transfer skirt that could be used to dock the PRM with the distressed submarine. The PRMS

ba
Case 1:19-cr-O0009-CKK Document 46 Filed 09/10/19 Page 2 of 7

included other elements such as an umbilical winch and a deck cradle. The PRMS could carry up
to eighteen personnel rescued from a distressed submarine.

2. OCEANWORKS CORPORATION modified certain parts of its existing RORV
design to meet U.S. Navy specifications prior to delivery to the U.S. Navy in 2007 or 2008. From
2008 until in or around 2017, OCEANWORKS CORPORATION was heavily involved with the
ongoing support for the U.S. Navy’s submarine rescue operators, and the U.S. Navy requested and
paid for extensive technical modifications detailed on numerous technical documents.

3. OCEANWORKS CORPORATION retained commercial rights in the technical
data that it developed for the U.S. Navy, but Defendant was aware that the U.S. Navy also retained
certain rights in certain aspects of the technical data and that the U.S. Navy expected its proprietary
data to be kept confidential.

4. In 2016. OCEANWORKS CORPORATION was sold to BEIJING COMPANY, a
company based in mainland China. In particular, in or around September and October 2016,
OCEANWORKS CORPORATION’ shares were sold to BEJING COMPANY for $15 million
USD. For an additional $5 million USD, BEIJING COMPANY acquired OCEANWORKS
CORPORATION’s assets, which included the intellectual property associated with submarine
rescue technology.

S. Defendant first worked for OCEANWORKS CORPORATION’s predecessor
company and then OCEANWORKS CORPORATION from 1992 to 2011; he was a project
engineer and worked on the development of the PRM. At the time of his resignation in 2011,
Defendant held the title of Chief Operating Officer. Defendant was re-hired as President shortly

after OCEANWORKS CORPORATION was acquired by BEIJING COMPANY on September

two

AY
Case 1:19-cr-O0009-CKK Document 46 Filed 09/10/19 Page 3 of 7

26, 2016. Defendant ultimately reported to BEIJING COMPANY’s Chief Executive Officer.

6. Beginning on or about September 30, 2016, Defendant and OCEANWORKS
employees, with the assistance of BENING COMPANY, developed a proposal to the People’s
Liberation Army (PLA) Navy, the Chinese equivalent of the U.S. Navy. This proposal concerned
the RORV Project, a submarine rescue vehicle (SRV) to be designed and built by OCEANWORKS
and BEIJING COMPANY for the PLA Navy.

7. On or about October 12, 2016, Defendant met with several Navy employees to
discuss, among other things, the sale of OCEANWORKS to a Chinese company. Based on this
meeting, Navy personnel understood that OCEANWORKS still had a security program in place
so the U.S. Navy information would be firewalled from the new ownership and that the U.S. Navy
information would be protected.

8. From on or about November 4 to on or about November 16, 2016, Defendant was
in China meeting with representatives of BENING COMPANY. While in CHINA, Defendant
sought and received access to OCEANWORKS CORPORATION’s archived files regarding the
PRMS.

9. On November 16, 2016, Defendant sent to a BEIJING COMPANY employee via
email a presentation concerning strategy options for the PLA Navy RORV Project proposal. One
of Defendant's strategy options offered to provide to BEIJING COMPANY detailed information
about the type of work OCEANWORKS CORPORATION did for the U.S. Navy.

10. On or about November 16, 2016, Defendant emailed to PERSON | a 17-page
presentation. The file was titled “BoD discussion 16 Nov 2016.” Slide one of the presentation was

titled “[BEIJING COMPANY] —-[OCEANWORKS CORPORATION ].” On this slide was a bullet

Go

Lit
Case 1:19-cr-O0009-CKK Document 46 Filed 09/10/19 Page 4 of 7

for “Chinese Navy SRS [Submarine Rescue System] Project.” Slides 14 through 17 were titled
“Chinese Navy RORV Project.” Slide 15, under a strategy heading, stated that execution of the
plan would consist of, “Detailed information about what [OCEANWORKS CORPORATION] did
for US Navy project.” Slide 17, under an “Execution Issues” heading, stated the following. “Export
permit and timing of US Navy.” [OCEANWORKS CORPORATION] will need to apply for an
export permit to export the system design & components to China. This will take 6-8 weeks.
Preferable we won't start this until after the US Navy contracting issue is resolved. Perception
management is important.”

11. On or about November 17, 2016, Defendant received an email from an individual
(PERSON 1) who worked for both OCEANWORKS CORPORATION and BEJING COMPANY
regarding the RORV Project. In this email, titled “Chinese SRV project.” PERSON | wrote that
BEIJING COMPANY would present the SRV presentation to PLA Navy personnel the following
Tuesday [November 22. 2016], and that this would be the meeting to decide if BEIJING
COMPANY had the chance to be the SRV supplier to the PLA Navy. PERSON I asked Defendant
(and others) to provide “What we did for US Navy and the current shape of the system. As
detail[ed] as possible, maybe with some background [on why] we were chose[n].” PERSON 1 also
asked for a comparison between the U.S. Navy system and the Chinese system and why the U.S.
Navy system was better. PERSON 1 asked for the recipients to send the information to a BEIJING
COMPANY employee and copied on the email BEIJING COMPANY’s Deputy General Manager
for the Military Business Unit.

12. On November 18, 2016, in response to PERSON 1’s email above, Defendant

emailed to PERSON | and others, in China, a 34-page document titled “[OCEANWORKS
Case 1:19-cr-O0009-CKK Document 46 Filed 09/10/19 Page 5 of 7

CORPORATION] Rescue System Experience,” authored by Defendant. The subject line of the
email was “Chinese SRV Project.” Some of the information contained in this document concerned
the U.S. Navy PRM transfer skirt. Defendant wrote that the attached presentation would be a good
start for the upcoming discussion. At the time he sent the email, Defendant understood that the
email recipients were in China.

13. Between in or around December 2016 and February 2017, Defendant assisted in
making arrangements for PERSON 2, a former employee of OCEANWORKS CORPORATION,
to travel to China to assist BEIJING COMPANY in its RORV proposal to the PLA Navy. On or
about February 6, 2017, PERSON 2 emailed Defendant and others. The subject line of the email
was “Chinese System Requirements,” and attached was a document titled “Chinese Navy
Requirements.” The document referred to the requirements for an RORV rescue system. PERSON
2 asked the email recipients to provide content for a section of the document concerning
specifications for the proposed PLA Navy RORY system.

14, On or about February 8. 2017. an OCEANWORKS CORPORATION mechanical
engineer and design supervisor, sent an email to Defendant; PERSON 2; and PERSON 3, an
OCEANWORKS CORPORATION mechanical engineer. The subject line of the email was
“Chinese RORV Advantages:” attached to the email was a document with a table comparing the
surveillance systems of the U.S. Navy’s PRM to systems proposed for the PLA Navy’s RORV.

15. On or about February 13, 2017, Defendant received an email from PERSON 2
concerning BEIJING COMPANY’s RORV proposal to the PLA Navy. PERSON 2 noted that
BEIJING COMPANY was “putting together a comprehensive document on the RORV for the

Chinese Navy” to be presented the following week and requested information for various content

4S,
Case 1:19-cr-O0009-CKK Document 46 Filed 09/10/19 Page 6 of 7

sections from the email recipients. PERSON 2 further stated, “Most, if not all, of it could be
developed by regurgitating requirements from the PRMS SOW [Scope of Work] and other
documents.” PERSON 2 requested content related to numerous technical designs.

16. On or about February 16, 2017, Defendant was copied on an email from PERSON
3 to PERSON 2 (who was in China) attached to which were six documents. At least one of the
enclosed multi-page technical drawings was controlled under ECCN 8E620.a, and therefore
required an export license before being sent to China. Two of these documents had a U.S.
government Distribution statement that stated: “Distribution authorized to U.S. government
agencies only. Other requests for this document shall be referred to Commanding Officer, Naval
Sea Systems Command (OOC), Arlington, VA 22242.° OCEANWORKS CORPORATION
willfully shared these documents with Person 2 to assist with the development of its proposal, but
OCEANWORKS CORPORATION did not have permission from the U.S. Navy to share these
documents.

17. The Defendant willfully shared and used documents related to the PRMS described
above which were used by OCEANWORKS CORPORATION to assist its development of a
presentation to the PLA Navy, and Defendant and OCEANWORKS CORPORATION did so
without authorization from the U.S. Navy. The value of the information in issue was less than

$1,000.
Case 1:19-cr-O0009-CKK Document 46 Filed 09/10/19 Page 7 of 7

DEFENDANT'S ACKNOWLEDGMENT
I have read this factual proffer, understand it, and agree that it is true and accurate. While
it is not a complete recitation of all that I did or all that J know, it represents some of my conduct
and some of my knowledge concerning my own involvement in illegal activity. No threats have
been made to me nor am I under the influence of anything that could impede my ability to

understand this factual proffer fully.

Date:_[@ Syet Col Y ZA

“ Glen Omer Viau

ATTORNEY'S ACKNOWLEDGMENT

[ have read this factual proffer, reviewed it with my client, and discussed it with my client.

Date: Gliolta [lA (A—

Preston Burton
Paige Ammons
Counsel for Defendant
